Citation Nr: 0923268	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-02 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chloracne, claimed as 
due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1967 to August 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

A decision of the Board in August 1999 had denied service 
connection for "skin condition secondary to Agent Orange 
exposure".  In March 2001 the Veteran sought service 
connection for chloracne.  The matter came before the Board 
in October 2006, and that Board decision reopened the claim 
of service connection for chloracne, and remanded the matter 
for further development and de novo review.  The October 2006 
Board decision was decided by a Veterans Law Judge who 
conducted a hearing in the matter (a transcript of which is 
in the record), and who no longer is with the Board.  In 
April 2009, the Board sought clarification from the Veteran 
as to whether or not he desired a hearing before another 
Veterans Law Judge (who would then decide the case).  He was 
advised that if he did not respond it would be assumed that 
he did not desire another hearing; he has not responded.  The 
case has been reassigned to the undersigned.  


FINDINGS OF FACT

Chloracne was not manifested during, or within one year of, 
the Veteran's last exposure to a herbicide agent in service; 
the preponderance of the evidence is against a finding that 
he has, or has had, such disability.  


CONCLUSION OF LAW

Service connection for chloracne is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, 
pursuant to Board remand, a November 2006 letter provided 
certain essential notice prior to the readjudication of his 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), March 2006, November 2006 and February 
2007 letters informed the appellant of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Notably, a February 
2009 supplemental statement of the case (SSOC) readjudicated 
the matter after additional evidence was received.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) (finding 
that a timing defect can be cured by notice followed by 
readjudication of the claim by the Agency of Original 
Jurisdiction).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  He 
indicated that he received treatment from Wadsworth VA 
Hospital Center in October 1976.  Pursuant to the October 
2006 Board remand, the RO made two attempts to secure these 
records, and received records from October 1984 to December 
1986.  The RO also sought additional treatment records from 
Los Angeles VA Medical Center on three occasions and received 
no response.  All adequately identified, and available, 
records which could be secured have been secured.  While the 
Board considered undertaking further development to secure 
the alleged missing treatment records, based on VA's efforts 
to obtain these records, the Board has determined that the 
RO's development has been exhaustive, and that any further 
attempts at development for this information would be 
fruitless.  The RO arranged for a VA examination in January 
2009.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.  

B.	Factual Background

Service personnel and treatment records reflect that the 
Veteran served in Vietnam, and was wounded in combat.  He was 
awarded a Purple Heart Medal for the combat wound.  The STRs 
also show that he was wounded on April 25, 1968, and was 
admitted to Yokosuka Navy Hospital in Japan on April 28, 
1968; consequently from that date he had no further exposure 
to herbicides in Vietnam.  The Veteran's STRs are silent for 
complaints or findings related to chloracne.  February and 
July 1969 medical board reports as to fitness for duty 
following his left arm gunshot wound found him to be within 
normal limits on physical examination.  He was ultimately 
discharged as unfit for duty by reason of the gunshot wound.  

On September 1970 VA examination, it was noted on skin 
evaluation that there were no abnormalities.  

A VA hospital admission notice reveals that the Veteran was 
admitted to a VA hospital in October 1976 with an admission 
diagnosis of contact dermatitis.  As noted above, exhaustive 
development for clinical records of this hospitalization 
established they are unavailable.

At a May 1997 hearing before a hearing officer at the RO, the 
Veteran testified that he first had a noticeable skin problem 
in 1976. 

Postservice VA and private treatment records show the Veteran 
has had various skin disorders diagnosed and treated.  
Private treatment records from Kaiser Permanente show that in 
January 2001, Dr. N. found the Veteran had an acneform 
eruption "which could be consistent with chloracne".  

At the July 2006 hearing, the Veteran's representative 
alleged that he was seen in the early 1970s for a skin 
condition.  The Veteran testified that while based at Marble 
Mountain in Vietnam he saw planes drop something.  He stated 
that he had no lesions in service, but that they appeared 
soon after discharge.  He further reported that Dr. N. 
informed him he had chloracne skin disease, as a result of 
his service in Vietnam.  

On January 2009 VA examination, the examiner found no acne or 
acneform lesions present on the head, neck, trunk, or 
extremities.  There was no evidence of any post-acne 
scarring.  The examiner did find some patchy 
hyperpigmentation on the chest and abdomen with very slight 
scaling, and moderate scaling and ichthyosis on the ankles.  
The diagnoses were ichthyosis vulgaris, mild asteatotic 
eczema, and "no acne or chloracne is present and there is no 
evidence of postacne scarring."  

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a) ; Baldwin v. West, 13 Vet. App. 1 (1999).  

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent [to include Agent Orange], 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a Veteran who was exposed to herbicides in Vietnam has 
chloracne or another acneform disorder consistent with 
chloracne become manifest to a degree of disability of 10 
percent or more within one year following the last date of 
exposure to the herbicides, such disease shall be considered 
to have been incurred in or aggravated by service.  See 
38 U.S.C.A. § 1116(a)(2)(C); 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

It is not in dispute that the Veteran served in Vietnam, and 
is entitled to a presumption that he was exposed to 
herbicides therein.  Consequently, in light of the 
presumptive provisions specific to chloracne, outlined above, 
it must be determined whether that disease was manifested 
service (so as to warrant direct service connection) or in 
the first year following the Veteran's departure from Vietnam 
(so as to warrant presumptive service connection under 
38 U.S.C.A. § 1116).  

The Veteran's STRs do not show that chloracne (or any 
acneform disorder consistent with chloracne) was manifested 
in service.  Furthermore, there is no evidence that chloracne 
(or acneform disorder consistent with chloracne) was 
manifested within one year of his last presumed exposure to 
herbicides (i.e., within one year from April 28, 1968).  
Notably, the Veteran's STRs do not show any mention of such 
disability.  Significantly, as recently as in his July 2006 
hearing testimony the Veteran indicated that chloracne 
lesions were not manifested in service (but became manifest 
soon thereafter).  That testimony accepted at face value 
would place his claim outside the purview of 38 U.S.C.A. 
§ 1116; since he was discharged from service in August 1969, 
and his last exposure to herbicides in Vietnam was no later 
than in April 1968, any manifestation of chloracne after 
service would have been beyond the one year following last 
exposure presumptive period afforded for chloracne or other 
acneform disorders consistent with chloracne.  Consequently, 
conceding (for purposes of this discussion only as VA 
examination in September 1970 found no skin abnormality and 
in May 1997 testimony the Veteran indicated he did not have 
symptoms of a skin disorder prior to 1976) that the Veteran 
had some sort of skin lesions soon after discharge from 
active duty, service connection for chloracne on the basis 
that it became manifest in service, or on a presumptive basis 
under 38 U.S.C.A. § 1116, is not warranted.

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the Veteran may still establish direct service connection for 
chloracne by affirmative evidence showing that he has such 
disability and that it is related to his service, including 
as due to herbicide (Agent Orange) exposure therein.  The 
preponderance of the evidence is against the Veteran's claim 
under a Combee analysis.  First of all the evidence does not 
include a firm diagnosis of chloracne.  When that diagnosis 
appears, in Dr. N.'s January 2001 clinical notation, it is in 
the context of the Veteran exhibiting a condition that 
"could" be consistent with chloracne.  This opinion lacks 
substantial probative weight as it is phrased in terms that 
are general and speculative.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (holding that medical evidence that is 
speculative, general, or inconclusive, as reflected here by 
the use of the term could, cannot be used to support a 
claim).  

In contrast, the January 2009 VA examiner reviewed the claims 
file, noted the Veteran's medical history (including the 2001 
record with Dr.N"s reference chloracne), reported clinical 
observations, and upon examination of the Veteran found no 
evidence of acne or chloracne and no evidence of postacne 
scarring (weighing against a finding he had chloracne in the 
past).  The diagnoses were ichthyosis vulgaris and mild 
asteatotic eczema.  Consequently, the Board finds that the 
January 2009 VA opinion has the greater probative value, and 
(as there is no further evidence regarding a diagnosis of 
chloracne) is persuasive on the question of whether the 
Veteran has a diagnosis of chloracne (or acneform disorder 
consistent with chloracne), the disability for which service 
connection is sought.  

To the extent that the Veteran seeks to establish by his own 
testimony that he has chloracne and that it is related to 
service, while he is competent to describe what he may have 
observed in the past as a layperson, the diagnosis of 
chloracne requires medical expertise he does not possess, and 
his statements asserting he has or had such disability are 
not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1374 (Fed. Cir. 2007).  A preponderance of the 
evidence is against the claim of service connection for 
chloracne; accordingly, the claim must be denied.  


ORDER

Service connection for chloracne, as due to Agent Orange 
exposure, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


